

111 HR 2244 IH: Flexible Financing for Rural America Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2244IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. O'Halleran (for himself and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Energy and Commerce, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the adjustment or modification by the Secretary of Agriculture of loans for critical rural utility service providers, and for other purposes.1.Short titleThis Act may be cited as the Flexible Financing for Rural America Act. 2.Loan adjustments for critical rural utility service providers(a)In generalNot later than 180 days after the date of enactment of this Act, the borrower of a qualified loan described in subsection (b) may submit to the Secretary of Agriculture (referred to in this section as the Secretary) a request to adjust the interest rate or modify any other term of the qualified loan, which shall include a report summarizing how the adjustment or modification will assist the borrower in providing critical utility services to a rural community.(b)Qualified loan describedA qualified loan referred to in subsection (a) is a loan made or guaranteed on or before the date of enactment of this Act under—(1)section 4, 201, 305, 306, or 601 of the Rural Electrification Act of 1936 (7 U.S.C. 904, 922, 935, 936, 950bb); or(2)the program carried out under the matter under the heading Distance Learning, Telemedicine, and Broadband Program in title I of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 118) (commonly known as the Broadband Initiatives Program).(c)Adjustment of interest rate; modification of loan terms(1)In generalOn receipt by the Secretary of a request made under subsection (a) with respect to a loan, the Secretary, or the Secretary of the Treasury in the case of a loan owned by the Federal Financing Bank—(A)in the case of a request for an interest rate adjustment, shall adjust the interest rate on the loan to the cost of funds to the Department of the Treasury for obligations of comparable maturity to the term remaining on the outstanding balance of the loan or other such higher rate as the borrower may request; and(B)in the case of a request for a modification to a loan term other than the adjustment described in subparagraph (A), may use the authorities provided in sections 2, 201, 306C and 703 of the Rural Electrification Act of 1936 (7 U.S.C. 902, 922, 936c, 950cc–2) and section 331(b)(4) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981(b)(4)) to make such other modifications to the loan terms that the Secretary, in consultation with the Secretary of the Treasury in the case of a loan owned by the Federal Financing Bank, determines are necessary—(i)to address changes in the financial position of the borrower due to the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19 (or any renewal of that declaration); and (ii)to promote the financial sustainability of the borrower.(2)Effective dateAn adjustment or modification under subparagraph (A) or (B), respectively, of paragraph (1) shall apply—(A)beginning on the first calendar day after the payment date immediately following the request; but(B)not earlier than 30 days after the date of the request.(d)No fees or penaltiesIn carrying out this section, the Secretary, or the Secretary of the Treasury in the case of a loan owned by the Federal Financing Bank, shall not impose or collect any fee from, or impose any penalty on, a borrower.(e)NoticeNot later than 30 days after the date of enactment of this Act, the Secretary, in coordination with the Secretary of the Treasury, shall publish in the Federal Register a notice of the benefits available to borrowers under this section. (f)Appropriations; reimbursements(1)In generalOut of any amounts in the Treasury not otherwise appropriated—(A)there are appropriated to the Secretary such sums as are necessary, to remain available until December 31, 2021, for the cost of interest rate adjustments under subsection (c)(1)(A); (B)there is appropriated to the Secretary $300,000,000, to remain available until December 31, 2021, for the cost of modifications under subsection (c)(1)(B); and(C)there are appropriated to the Federal Financing Bank such sums as are necessary, to remain available until December 31, 2023, for the liquidation of residual intragovernmental amounts owed by the Federal Financing Bank in connection with qualified loans described in subsection (b) modified after the date of enactment of this Act.(2)CalculationFor purposes of paragraph (1)(C), the calculation of the sums necessary for the liquidation of residual intragovernmental amounts owed shall take into account all amounts otherwise transferred to the Federal Financing Bank for the qualified loans described in that paragraph.(3)Emergency designation(A)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in senateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 